DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-4 and 8-9 are directed towards an apparatus (i.e., an injection compression molding mold). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Objections
Claims 5 and 10-14 are objected to because of the following informalities: 
"the filling" recited in line 8 of each of the claims should read "the injecting and filling" as introduced in line 7 of each of the claims; 
“the melted resin filled in the cavity” recited in line 9 of each of the claims should read “the melted resin injected and filled into the cavity” as introduced in line 7 of each of the claims; and 
“the filled resin” recited in line 11 of each of the claims should read “the melted resin injected and filled into the cavity” as introduced in line 7 of each of the claims. 
One of ordinary skill in the art would reasonably deduce "the filling" was intended to reference "the injecting and filling”; “the melted resin filled in the cavity” was intended to reference “the melted resin injected and filled into the cavity”; and “the filled resin” was intended to reference “the melted . Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WON et al. (KR 10130459; citations drawn to the translated version provided herewith) in view of DONGWEI et al. (CN 104690890; of record, citations drawn to the translated version provided therewith) and further in view of TAKAOKA (US 2014/0314901).
As to claim 1: WON discloses an apparatus and a method for molding a separator for a fuel cell by injection compression molding a thermoplastic resin composition ([0013]) equivalent to the claimed injection compression molding mold. WON further discloses the apparatus 100 including a first mold 10 (i.e., first die) and a second mold 20 (i.e., second die) ([0020]), and the first mold 10 and the second mold 20 forming a cavity space C into which thermoplastic resin composition is injected during molding. WON goes on to disclose the cavity space C being partitioned by the cavity surface 11 of the first mold 10 and the core surface 21 of the second mold 20, where the volume of the cavity space C is variable according to the relative distance between the first mold 10 and the second mold 20 ([0021]; FIG. 1 – see annotated version below); thus, WON reads on the claimed first die and a second die, the first die and the second die being arranged so as to be opposed to each other in a predetermined direction. Moreover, WON discloses only the second mold 20 being linearly movable approaching the first mold 10 ([0021]) and therefore reads on the claimed at least the second die being movable in the predetermined direction relative to the first die. 

    PNG
    media_image1.png
    680
    807
    media_image1.png
    Greyscale

Additionally, as evident in annotated FIG. 2 from WON’s disclosure presented below, WON reads on the claimed first die having a first insert member and a first support member, the first insert member having a first surface formation portion, a first coolant passage, and a first heater. WON states that the first cooling pipe 61 corresponds to a cooling medium, for example, a flow path through which cooling water circulates to cool the first mold ([0029]); and when power is applied to the first heater, heat is generated, and the temperature of the first mold increases ([0024]). Consequently, WON reads on the claimed first coolant passage is to be supplied with a coolant for cooling the first surface formation portion, and the first heater is for heating the first surface formation portion. Annotated FIG. 2 below from WON’s disclosure, further illustrates the claimed first support member fixing and supporting the first insert member. 

    PNG
    media_image2.png
    724
    612
    media_image2.png
    Greyscale

Furthermore, an alternative annotated FIG. 2 from WON’s disclosure provided below, depicts the claimed second die having a second insert member, a looped member, and a second support member, the second insert member having a second surface formation portion, a second coolant passage, and a second heater. WON states that the second cooling pipe 62 corresponds to a cooling medium, for example, a flow path through which cooling water circulates to cool the second mold ([0029]); and when power is applied to the second heater, heat is generated, and the temperature of the second mold increases ([0024]). Consequently, WON reads on the claimed second coolant passage is to be supplied with a coolant for cooling the second surface formation portion, and the second heater is 

    PNG
    media_image3.png
    726
    728
    media_image3.png
    Greyscale

WON discloses pressing means for pressing (i.e., the looped member being slidable) the second linear moving member 55 (i.e., the looped member) in a direction approaching the first mold 10 ([0031]), and as evident in the annotated FIG.2’s from WON’s disclosure above, WON reads on the claimed looped member being provided so as to be looped around the second insert member in a direction perpendicular to the predetermined direction and so as to be slidable with respect to the insert member in the predetermined direction. 

WON discloses during the injection compression molding, the distance between the first mold and the second mold forming the cavity space C being varied from the start of molding to the end of molding ([0017]). WON discloses the way in which the cavity space C is varied to be accomplished by  moving the hydraulic cylinder for the first linear moving member 55 in order to move the first linear moving member 55 in the direction approaching the first mold 10, and when the second linear moving member 55 is linearly moved in this way, the first mold 10 and the second mold 20 form cavity space C and thermoplastic resin being injected into the cavity space C but only to 75% to 85% of the volume of the cavity space is injected, and the part is converted to a holding pressure process ([0036]). WON further discloses after that and during the cooling of the first mold and second mold, the second linear moving member 55 being linearly driven toward the first linear moving member, such that when the second linear moving member 55 is driven in this way, the volume of the cavity space C is reduced and the injected thermoplastic resin composition is filled in the entire cavity space C where the volume is reduced ([0038]). Therefore, WON reads on the claimed by the second insert member being driven in the predetermined direction, a volume of the cavity is contractible in multiple stages from a first cavity state having a larger volume than a product volume of the resin molded product, to a second cavity 
WON fails to explicitly disclose the claimed first coolant passage being provided between the first surface formation portion and the first heater; the second coolant passage being provided between the second surface formation portion and the second heater; and the cavity being formed by the looped member. 
However, DONGWEI teaches an electrically heated injection mold, the mold including a core plate and a cavity plate, where the core plate and the cavity plate are respectively connected with a support plate (page 2, paragraph 1); where the support plates are made of multiple ordinary steel plates 701 with poor thermal conductivity (i.e., high insulating capability) (page 8, paragraph 3). DONGWEI further teaches a heat insulating substrate being installed between the heating element and the support plate (page 5, paragraph 4), and the core plate and the cavity plate base layer being provided with cooling pipes filled with compressed air (page 5, paragraph 12 – page 6, paragraph 1). FIG. 1 in DONGWEI illustrates the cooling pipes 9001 and 18001 (i.e., first and second coolant passages) being between the heating elements 17 and 17’ (i.e., first and second heater) and the surfaces of the plates creating a cavity for resin to be injected (see FIG. 1). Thus, DONGWEI teaches the claimed first coolant passage being provided between the first surface formation portion and the first heater and the second coolant passage being provided between the second surface formation portion and the second heater.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mold configuration such that the cooling pipes are located between the heating elements and the surfaces of the plates creating a cavity for resin to be injected taught by DONGWEI into WON. DONGWEI teaches doing so to be beneficial as this configuration is conducive to improving the heating efficiency of the mold and reducing energy consumption (page 7, paragraph 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first sliding molds (i.e., looped member) forming part of the injection cavity as taught by TAKAOKA into WON modified thus far. Doing so is advantageous as it allows for controlled cavity reduction during molding which reduces the formation of burrs on the periphery of the molded product in the cavity ([0015]; [0036]), as recognized by TAKAOKA. 
As to claim 2: WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the looped member having a sliding member, and the sliding member being provided to abut, with a predetermined pressure, on the second insert member in a direction perpendicular to the predetermined direction, and so as to be slidable with respect to the second insert member in the predetermined direction ([0031]; [0032]). 
As to claim 3: WON, DONGWEI and TAKAOKA remain as applied above and therefore read on the claimed at least one of the first support member, the looped member, and the second support member is made from a thermal insulation material (see the rejection of claim 1 where the support plates in DONGWEI are made of multiple ordinary steel plates 701 with poor thermal conductivity, i.e., high insulating capability, (page 8, paragraph 3)). 
As to claim 4: WON, DONGWEI and TAKAOKA remain as applied above and therefore read on the claimed thermal insulation member made from a thermal insulation material being provided in at 
As to claim 5: WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first heater and the second heater ([0035]); a first state setting step of driving the second die in the predetermined direction, to bring a volume of the cavity into the first cavity state ([0036]); a filling step of injecting and filling melted resin into the cavity ([0036]); a first compression step of, during the injection and filling or after the filling, driving the second die in the predetermined direction, to pressurize the melted resin filled in the cavity ([0036]); a cooling step of supplying a coolant to the first coolant passage and the second coolant passage, to cool the filled resin ([0037]); and a second compression step of, during the cooling step, bringing the volume of the cavity into the second cavity state ([0038]). 
As to claim 6: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air into the first coolant passage and the second coolant passage, to discharge the coolant from inside of the first coolant passage and the second coolant passage. 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 

As to claim 7: WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed first state setting step and the heating step are performed so as to overlap with each other ([0036]). 
As to claim 8: WON, DONGWEI and TAKAOKA remain as applied above and therefore read on the claimed at least one of the first support member, the looped member, and the second support member is made from a thermal insulation material (see the rejection of claim 1 where the support plates in DONGWEI are made of multiple ordinary steel plates 701 with poor thermal conductivity, i.e., high insulating capability, (page 8, paragraph 3)). 
As to claim 9: WON, DONGWEI and TAKAOKA remain as applied above and therefore read on the claimed thermal insulation member made from a thermal insulation material being provided in at least one of part between the first support member and the first inner member, part between the looped member and the second insert member, and part between the second support member and the second insert member (see the rejection of claim 1 where DONGWEI teaches a heat insulating substrate being installed between the heating element and the support plate (page 5, paragraph 4)).
As to claim 10: WON, DONGWEI and TAKAOKA remain as applied above. WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first 
As to claim 11: WON, DONGWEI and TAKAOKA remain as applied above. WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first heater and the second heater ([0035]); a first state setting step of driving the second die in the predetermined direction, to bring a volume of the cavity into the first cavity state ([0036]); a filling step of injecting and filling melted resin into the cavity ([0036]); a first compression step of, during the injection and filling or after the filling, driving the second die in the predetermined direction, to pressurize the melted resin filled in the cavity ([0036]); a cooling step of supplying a coolant to the first coolant passage and the second coolant passage, to cool the filled resin ([0037]); and a second compression step of, during the cooling step, bringing the volume of the cavity into the second cavity state ([0038]).
As to claim 12: WON, DONGWEI and TAKAOKA remain as applied above. WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first 
As to claim 13: WON, DONGWEI and TAKAOKA remain as applied above. WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first heater and the second heater ([0035]); a first state setting step of driving the second die in the predetermined direction, to bring a volume of the cavity into the first cavity state ([0036]); a filling step of injecting and filling melted resin into the cavity ([0036]); a first compression step of, during the injection and filling or after the filling, driving the second die in the predetermined direction, to pressurize the melted resin filled in the cavity ([0036]); a cooling step of supplying a coolant to the first coolant passage and the second coolant passage, to cool the filled resin ([0037]); and a second compression step of, during the cooling step, bringing the volume of the cavity into the second cavity state ([0038]).
As to claim 14: WON, DONGWEI and TAKAOKA remain as applied above. WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed injection compression molding method using the injection compression molding mold according to claim 1 ([0013]; [0020]), the method comprising: a heating step of heating the first insert member and the second insert member by the first 
As to claim 15: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air into the first coolant passage and the second coolant passage, to discharge the coolant from inside of the first coolant passage and the second coolant passage. 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of using high pressure gas to drain off the remaining cooling water in the cooling pipe taught by DONGWEI into WON modified thus far. DONGWEI recognizes doing so to be advantageous as this step avoid excessive temperature drop of the mold and prevents the cooling water remaining in the cooling pipes from interfering on the mold heating in the next molding cycle, which is conducive to improving the mold heating efficiency (page 10, paragraph 2). 
As to claim 16: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air into the first coolant passage and the second coolant passage, to discharge the coolant from inside of the first coolant passage and the second coolant passage. 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of using high pressure gas to drain off the remaining cooling water in the cooling pipe taught by DONGWEI into WON modified thus far. DONGWEI recognizes doing so to be advantageous as this step avoid excessive temperature drop of the mold and prevents the cooling water remaining in the cooling pipes from interfering on the mold heating in the next molding cycle, which is conducive to improving the mold heating efficiency (page 10, paragraph 2). 
As to claim 17: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air into the first coolant passage and the second coolant passage, to discharge the coolant from inside of the first coolant passage and the second coolant passage. 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 

As to claim 18: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air into the first coolant passage and the second coolant passage, to discharge the coolant from inside of the first coolant passage and the second coolant passage. 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of using high pressure gas to drain off the remaining cooling water in the cooling pipe taught by DONGWEI into WON modified thus far. DONGWEI recognizes doing so to be advantageous as this step avoid excessive temperature drop of the mold and prevents the cooling water remaining in the cooling pipes from interfering on the mold heating in the next molding cycle, which is conducive to improving the mold heating efficiency (page 10, paragraph 2). 
As to claim 19: WON, DONGWEI and TAKAOKA remain as applied above. WON, modified thus far, fails to explicitly disclose the claimed coolant discharge step of, prior to the heating step, blowing air 
As discussed in the rejection of claim 1 above, DONGWEI teaches compressed air being used in the cooling pipes. DONGWEI further teaches a low temperature maintenance stage where the temperature control device opens the high pressure gas pipeline by controlling the reversing valve, and the high pressure gas enters the cooling pipe to drain off the remaining cooling water in the pipe (page 10, paragraph 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of using high pressure gas to drain off the remaining cooling water in the cooling pipe taught by DONGWEI into WON modified thus far. DONGWEI recognizes doing so to be advantageous as this step avoid excessive temperature drop of the mold and prevents the cooling water remaining in the cooling pipes from interfering on the mold heating in the next molding cycle, which is conducive to improving the mold heating efficiency (page 10, paragraph 2). 
As to claim 20: WON, DONGWEI and TAKAOKA remain as applied above. WON further discloses the claimed first state setting step and the heating step are performed so as to overlap with each other ([0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YOSHINO et al. (US 2007/0092595) and KANG (US 2008/0054527) teach an injection compression mold using both first and second heaters as well as first and second cooling passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743